Title: John Paul Jones to the American Commissioners, 10 June 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Ranger, Brest, June 10, 1778: One of the Ranger’s prizes was, I understand, sold in Bordeaux by Messrs. Delap. I wrote to request that the captors’ share be sent to Mr. Williams at Nantes, so that it might be divided before the Ranger left, but my letter was not answered. Please give orders for the money to be remitted forthwith.>
